Turner, /., dissenting: The conclusion of the majority herein is indicated, I think, by our decision in Renton K. Brodie, 1 T. C. 275, but looking back, I am now persuaded that the result in that case was due to its unfortunate proximity to Richard B. Deupree, 1 T. C. 113. Admittedly the annuity contract here was a contract of value and when in January of 1943 petitioner was made beneficiary his prospects of enrichment were practically assured but I am still at a loss to know by what alchemy such prospective enrichment was transmuted into a present realization of income, it being specifically provided that neither the contract nor any benefits accruing thereunder could be transferred, commuted, anticipated, or in any way subjected to petitioner’s debts. The petitioner was full of hopes and prospects. He was, no doubt, sated with great expectations. But he had received nothing which, presently, he could sell, trade, wear, use, eat, or drink. Water, water, every where, Nor any drop to drink. Van Fossan, J., agrees with this dissent.